Name: 2000/141/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 174 of 20 April 1999 concerning the interpretation of Article 22a of Regulation (EEC) No 1408/71
 Type: Decision
 Subject Matter: international law;  social protection;  labour market
 Date Published: 2000-02-19

 Avis juridique important|32000D01412000/141/EC: Administrative Commission of the European Communities on social security for migrant workers - Decision No 174 of 20 April 1999 concerning the interpretation of Article 22a of Regulation (EEC) No 1408/71 Official Journal L 047 , 19/02/2000 P. 0030 - 0031DECISION No 174of 20 April 1999concerning the interpretation of Article 22a of Regulation (EEC) No 1408/71(2000/141/EC)THE ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS,Having regard to Article 81(a) of Council Regulation No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community(1), under which it is responsible for dealing with all administrative questions and questions of interpretation arising from the provisions of Regulation (EEC) No 1408/71 and subsequent Regulations,Having regard to Council Regulation (EC) No 3095/95(2) of 22 December 1995, introducing Article 22a and extending the coverage of Article 22(1)(a) and (c) to all nationals of Member States who are insured under the legislation of a Member State and to the members of their families residing with them, even if they are neither employed nor self-employed,Whereas, in order to facilitate temporary residence and access to treatment with the authorisation of the competent institution in European Union territory the benefit of Article 22(1)(a) and (c) has been extended to all insured persons, it is necessary to reach a common understanding as to the meaning of the term "insured" and to the group of persons that is covered by Article 22a;Whereas the conditions for entitlement to benefits vary from one Member State to another and in certain cases benefits are provided under special legislation it is necessary to establish the limits of the coverage provided for by Article 22a;Acting in accordance with the conditions laid down in Article 80(3) of Regulation (EEC) No 1408/71,HAS DECIDED AS FOLLOWS:1. As Article 22a applies to persons who are nationals of a Member State and insured under the legislation of a Member State and to the members of their families residing with them, the words "insured under the legislation of a Member State" shall be understood as including any person who is a national of a Member State and entitled to sickness benefits in kind under the legislation of a Member State either by virtue of insurance on a voluntary, compulsory or an optional continued basis on other grounds than as an employed or self-employed person for one or more of the contingencies covered by the branches of social security dealt with in (EEC) No Regulation 1408/71.2. Furthermore, it shall mean any person, who is a national of a Member State, covered by the legislation of a Member State that provides for sickness benefits in kind on other grounds than insurance of the abovementioned kind and excluding beneficiaries whose rights to sickness benefits in kind derive solely from social and medical assistance schemes or schemes for victims of war or its consequences.3. This Decision shall be published in the Official Journal of the European Communities and apply from the twentieth day following its publication.The Chairmanof the Administrative CommissionArno BOKELOH(1) OJ L 149, 5.7.1971, p. 2. Amended and updated by Council Regulation (EC) No 118/97 (OJ L 28, 30.1.1997, p. 1).(2) OJ L 335, 30.12.1995, p. 1.